DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-14 are pending. 

Response to Arguments

2.	Considering the amendments to the title, the objection to the specification is withdrawn. The new title is entered. 

3.	Considering the amendments to the claims, the claim objections of claims 1-14 are withdrawn.

Allowable Subject Matter

4.	Claims 1-14 are allowed.

Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… communication environment information which contains a position of each communication area, a communication quality of a communication device available in the communication area, and a communication cost; a mobile communication planning unit which calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a communication requirement of transmitting data; and a communication control unit which selects the communication device according to the calculated communication scheduling information…in combination with other limitations recited as specified in claim 1.

In claim 9,… communication environment information which includes a position of each communication area, a communication quality of a communication device available in the communication area, and a communication cost, the communication control method comprising: scheduling mobile communication in which the processing device calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a communication requirement of transmitting data; and controlling communication in which the processing device selects the communication device according to the calculated communication scheduling information…in combination with other limitations recited as specified in claim 9.

The first closest prior art of record is Ono et al, US 2005/0185653 (as cited in the IDS dated 10/10/2019) hereafter Ono. Ono [0025]-[0028] discloses a quality acquiring unit that acquires communication quality information for each of the plural networks, a storing unit that stores conditions required by an application using the networks, a selecting unit that compares the required conditions in the storing unit and the communication quality information of the respective networks and selects a network satisfying the required conditions; and a communication control unit that performs communication via the network selected by the selecting unit. Ono does not explicitly disclose communication environment information which contains a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost; a mobile communication planning unit which calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a communication requirement of transmitting data; and a communication control unit which selects the communication device according to the calculated communication scheduling information (as disclosed in claim 1) and communication environment information which includes a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost, the communication control method comprising: scheduling mobile communication in which the processing device calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a communication requirement of transmitting data; and 

The second closest prior art of record is Matsunaga, US 2010/0174436 hereafter Matsunaga. Matsunaga [0024] discloses the state recognition element recognizes a task information denoting at least a task execution point where a task is being executed or is scheduled to be executed by the robot as the state of the robot; and the route evaluation element evaluates the cost of a travel route candidate which satisfies a task requisite that a task execution point is included therein lower than the cost of the other travel route candidates which do not satisfy the task requisite according to the recognition result by the state recognition element. Matsunaga does not explicitly disclose communication environment information which contains a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost; a mobile communication planning unit which calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a communication requirement of transmitting data; and a communication control unit which selects the communication device according to the calculated communication scheduling information (as disclosed in claim 1) and communication environment information which includes a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost, the communication control method comprising: scheduling mobile 

The third closest prior art of record is May, US 2012/017075 hereafter Mays. Mays discloses calculating the best route based on predefined trip requirements, including cost, schedule, route preferences, and/or risk of potential delays. Mays does not explicitly disclose communication environment information which contains a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost; a mobile communication planning unit which calculates communication scheduling information on the basis of the movement route information, the communication environment information, and a communication requirement of transmitting data; and a communication control unit which selects the communication device according to the calculated communication scheduling information (as disclosed in claim 1) and communication environment information which includes a position of each communication area, a communication quality of the communication device available in the communication area, and a communication cost, the communication control method comprising: scheduling mobile communication in which the processing device calculates communication scheduling information on the basis of the movement route information, 

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.’

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakano et al, US 2005/0131631 paragraph [0094] discloses he route processor calculates the predicted required time to arrive at the destination from the current-position as the departure point.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469